Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each rod row with at least one of the plurality of treads is between two rod rows devoid of the plurality of treads” as set forth in claim 28, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 6 includes an empty leader line.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: In paragraph [0031], reference character 71 denotes an “inner surface”, while in paragraph [0032], reference character 71 denotes an “outside member”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-5, 10-11, 13-15, 19, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 is indefinite due to the fact that the phrase “at least one of the plurality of treads” in line 9 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “at least one of the plurality of treads” set forth in line 9 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 28 is further indefinite due to the fact that it is unclear what is actually being claimed by the limitation that “each rod row with at least one of the plurality of treads is between two rod rows devoid of the plurality of treads”. Namely, this limitation can be interpreted in two different ways: (a) the rod row with a tread is located between two rod rows devoid of treads (i.e. if T equals the rod row with a tread and D is a rod row devoid of a tread, then TDDTDDT...) OR (b) the rod row with a tread alternates with the rod row devoid of treads (i.e. TDTDTD…).

The term “about” in claims 3-5, 10-11, 14-15, 19, and 25 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term “smooth” in claims 13-15 is a relative term which renders the claims indefinite. The term “smooth” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12-13, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagne et al (2016/0114841). Figures 8-9 of Gagne et al shows an endless track useable on a snowmobile having all of the features as set forth in the above claims. 
	Per claim 1, Gagne et al shows an endless track 150 having an inner drive surface 160 having first and second lateral sides, and a plurality of inner drive lugs 161. An outer ground engaging surface 170 extends between the first and second lateral sides, and includes a plurality of treads 171 extending therefrom. At least one tread 171 extends continuously and uninterrupted from the first lateral side to the second lateral side a full wide of the track 150,
	Per claim 6, each of the plurality of treads 171 extends longitudinally along the endless track 150 in a continuous and uninterrupted manner the full width of the track 150. 
	Per claims 7 and 26, as shown in Figure 9, each tread 171 is longitudinally spaced at every other pitch of the track 150. 
	Per claim 8, the treads 171 defines three cup-shaped front concave surfaces extending between the first and second lateral sides (Figure 8).
	Per claim 9, the treads 171 are contained within a lateral boundary defined by two parallel planes that are substantially perpendicular to the longitudinal axis of the track 150. 
	Per claim 12, the treads 171 include a plurality of vertically extending stiffening members spaced laterally apart along the tread. 
	Per claim 13, the outer ground engaging surface 170 between a pair of treads 171 is substantially “smooth” (in this case taken as meaning devoid of other tread portions or vertically extending elements).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al.
	Regarding claims 10-11, Gagne et al does not disclose the dimensional value of longitudinal width (i.e. the distance between the two parallel planes forming the lateral boundary of the treads 171). However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the treads of Gagne et al with any longitudinal width suitable to propel the track (and vehicle attached thereto) across terrain and to support loads imparted thereon without failing. 
	Regrading claims 14-15, Gagne et al does not disclose the dimensional area of the substantially “smooth” region of the outer ground engaging surface of the track. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the “smooth” regions of the track of Gagne et al with any dimensional size, to prevent debris from clogging the track, and further dependent upon the desired weight and traction profile of the track.

Claim(s) 2-5, 18-21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al as applied to claims 1, 6-15 and 26 above, and further in view of Nomizo (9,334,000).
	Regarding claims 2, 18, and 27, Gagne et al does not show the treads having a continuous height from the first lateral side to the second lateral side the full width of the track. Figure 5 of Nomizo teaches the use of a track 50 having at least one tread 51 extending continuous and uninterrupted from a first lateral side to a second lateral side of the track 50. The at least one tread 51 has a continuous height the full width of the track from the first lateral side to the second lateral side. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form tread of Gagne et al with a continuous height, as a substitute equivalent configuration, dependent upon the amount of tractive force required for the track.
	Regarding claims 3-5 and 19, Gagne et al as modified by Nomizo does not disclose the dimension of the height of the treads. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the treads of a height sufficient to provide the desired tractive force of the track. 
	Per claims 20-21, Gagne et al meets the limitations therein (as set forth in section 10 above).

Claim(s) 16-17, 22-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al as applied to claims 1, 6-15, and 26 above, and further in view of Dandurand (7,347,512).
	Regarding claims 16, 22, and 28, Gagne et al discloses that the track is reinforced, but fails to disclose the exact type of reinforcement. Dandurand teaches the use of an endless track having a reinforcing rod extending laterally from a first lateral side to a second lateral side at each pitch of the endless track (Figure 3). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the track of Gagne et al with reinforcing rods at each pitch of the track, to prevent or reduce lateral bending of the track during use. 
	Per claim 17, Gagne et al shows at least one track window 162 defined through the track between each tread (and thus between each reinforcing rod, as taught by Dandurand). 
	Per claim 23, Gagne et al shows the treads extending continuously and uninterrupted between the first and second lateral sides.
	Regarding claim 28, as best understood, Gagne et al as modified by Dandurand shows a rod row having a tread alternating with a rod row devoid of treads. 

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al as modified by Dandurand as applied to claims 1, 10-17, 22-23, 26, and 28 above, and further in view of  Nomizo. 
	Regarding claim 24, Gagne et al as modified by Dandurand does not show the treads having a continuous height the full width of the track from the first lateral side to the second lateral side.  Figure 5 of Nomizo teaches the use of a track 50 having at least one tread 51 extending continuous and uninterrupted from a first lateral side to a second lateral side of the track 50. The at least one tread 51 has a continuous height the full width of the track from the first lateral side to the second lateral side. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form tread of Gagne et al as modified by Dandurand with a continuous height, as a substitute equivalent configuration, dependent upon the amount of tractive force required for the track.
	Regarding claim 25, Gagne et al as modified by Dandurand and Nomizo does not disclose the dimension of the height of the treads. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the treads of a height sufficient to provide the desired tractive force of the track. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show tracks having various tread configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617